 

 

 

 

 

UNITED STATES DISTRICT COURT || Usbc sDNY

SOUTHERN DISTRICT OF NEW YORK ann
ELECTRONICALLY FILED

ESTATE OF MASSIMO AND ELENA DOC #: _

VIGNELLI, ET AL., |) DATE FILED: jj-(4-!4 |

 

 

 

Plaintiff,
19 Civ. 1584 (LAP)

-against-
ORDER

 

RI44Z0LI INTERNATIONAL
PUBLICATIONS, ET AL.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
All briefing in the above-captioned matter is suspended.
Counsel shall appear for a conference on November 21, 2019 at
9:00 AM in Courtroom 12A, located at 500 Pearl Street, New York,
NY.

SO ORDERED.

Dated: New York, New York
November 14, 2019 A
L/ wy ff
Motlé bf Meee i d, aioe.
LORETTA A. PRESKA °°”
Senior United States District Judge

 

 

 
